—In an action, inter alia, to recover damages for malicious prosecution, false arrest, and a violation of 42 USC § 1983, the defendants Sebastian Bove, and the Village of Freeport and the County of Nassau separately appeal, as limited by their briefs, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated June 2, 1988, as denied their cross motions for summary judgment dismissing the complaint as against them.
Ordered that the appeal by the defendant Village of Free-port is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendants Sebastian Bove and the County of Nassau; and it is further,
Ordered that the plaintiffs are awarded one bill of costs payable by Sebastian Bove and the County of Nassau.
We find that there are triable issues of facts raised with regard to the allegations in the complaint, thereby precluding summary judgment dismissing the complaint in its entirety as against the defendants Sebastian Bove and the County of Nassau. Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.